DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, is objected to because of the following informalities:  In claim 1, line 1, “GPB” should be define. In line 3, “K” should be define. In line 5, “a sensor model and a camera model” should be change to “the sensor model and the camera model”.  Appropriate correction is required.
Claim 2, is objected to because of the following informalities:  In claim 2, line 1, “a GPB” should be change to “the GPB”.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 - In regard to claims 1-2 are directed to “A GPB algorithm based operation and maintenance multi-modal decision system architecture” that uses by sampling a camera model and sensor model to estimate using kalman algorithm and an error covariance matrix and then synthesize and output the results of estimation.  The said steps are within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A – The claimed invention is directed to an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).   The claimed invention is directed to a mathematical manipulation.   More particularly, the step of “sampling”, “state estimation” and “computing synthesizing”.
Step 2B – The claimed steps are no more than the abstract idea of mathematical concepts using mathematical calculations which fall within the judicial exception.  There is no disclosure in the written description that how these steps are being performed.  The mere recitation in the claims of a mathematical steps that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond “sampling” and “estimating” numerical values based on mathematical algorithms.  
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea 
Claims 1-2 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-2 are directed to an algorithm which is computer program per se, since claim 1 recites all mathematical steps therefore claims are not directed to one of the four statutory subject matter. The four statutory subject matter are “The process” or “Method”, “Machine” or “Apparatus”, “Manufacture”, or “composition of matter”. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites in lines 1-2 “A GPB algorithm based operation and maintenance multi-modal decision system architecture, comprising the following steps:” hence from the claim language it is not clear which statutory class (“Method” or “Apparatus”) Applicant is trying to claim hence making claim 1 indefinite. Claim 2 rejected based on same reasoning as of claim 1, clarification is required from Applicant to clearly states in the claim whether pending claims falls into which statutory class either “Apparatus” and/or “Method”.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakrezewski (US PGPUB 2009/0016609 A1) and further in view of Xie (CN 102322861 A, an English translation is being attached).

As per claim 1, Zakrezewski discloses a GPB algorithm based operation and maintenance multi-modal decision system architecture (Zakrezewski, paragraphs 287, 290 and 291, discloses “generalized pseudo-Bayesian algorithm I (GPBI) technique”), comprising the following steps: 
1) respectively sampling a sensor model and a camera model according to k-1 moment (Zakrezewski, paragraphs 581 and 586, discloses “For all cameras used in an embodiment, each camera may provide video data sampled at different points in time at one or more sampling rates for each of four different views of a scene…”); 

Zakrezewski does not explicitly discloses 3) conducting respective state estimations by using a Kalman algorithm and estimating an error covariance matrix; 
4) then computing synthesis of the state estimations and a corresponding covariance matrix; and 5) finally, integrally outputting the state estimations and covariance.
Xie (please see attached English translation) discloses 3) conducting respective state estimations by using a Kalman algorithm and estimating an error covariance matrix (Xie, paragraphs 62, 63 and 76-77, state estimation using Kalman algorithm and error covariance matrix); 
4) then computing synthesis of the state estimations and a corresponding covariance matrix (Xie, paragraphs 76, 77, 98 and 99); and 
5) finally, integrally outputting the state estimations and covariance (Xie, paragraphs 98-99, global fusion estimate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zakrezewski teachings by implementing Kalman algorithm to the system of Zakrezewski, as taught by Xie.
The motivation would be to provide an improved sensor with correct information observation (paragraph 7), as taught by Xie.

As per claim 2, Zakrezewski in view of Xie discloses architecture according to claim 1, wherein a GPB algorithm based operation and maintenance multi-modal decision system prototype is built (Zakrezewski, paragraph 287).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633